Citation Nr: 1437997	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  12-11 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for cold injuries of the hands.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened service connection for residuals of cold injuries of the hands but denied that claim on the merits.  The Veteran timely appealed that decision.

The Veteran and his son testified at a Board hearing before the undersigned Veterans Law Judge in July 2014; a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  New evidence that tends to substantiate the claim has been received since an April 2007 Board decision that denied service connection for residuals of cold injuries of the hands.

2.  By resolving reasonable doubt in his favor, the Veteran's currently diagnosed residuals of cold injuries of the hands are shown to have begun during or are otherwise related to military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for residuals of cold injuries of the hands.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria establishing service connection for residuals of cold injuries of the hands have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The Veteran's claim was last denied in the April 2007 Board decision; the claim was denied at that time because the evidence did not demonstrate a current diagnosis of any residuals of cold injuries of the hands.  The April 2007 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Since that April 2007 Board decision, the evidence of record demonstrates that the Veteran's private physician, Dr. S.W.M., noted in a March 2010 letter that the Veteran had "a history of frostbite to his hands and feet.  Because of this condition he currently notices color change and pain to his hands and feet in cold weather."  Dr. S.W.M. also opined a January 2009 letter that he has treated the Veteran for this condition since 2001 and that his condition is "at least as likely as not caused by his frostbite exposure during his tour" of service.

Additionally, during the Veteran's July 2014 hearing, he and his son testified that he suffers from whitening/discoloration of his hands during cold weather from the lack of circulation, pain/heat in his hands, lack of warmth in his hands (cold hands), numbness/no feeling in his hands, tingling, and an inability to work buttons or zippers.  The Veteran further stated that his symptomatology began in November 1953, when he sought treatment with VA at the St. Louis VA Medical Center; those treatment records were subsequently lost in a 1973 fire.  He reported having the same symptoms as in 1953 throughout his life.

On the basis of the foregoing evidence, the Board finds that this information constitutes new evidence that was not previously considered, is not redundant, and which raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Board finds that new and material evidence has been received with respect to the claim of service connection for residuals of cold injuries of his hands, and that claim is reopened.  See 38 C.F.R. § 3.156(a).

Turning to the merits of the case, Dr. S.W.M. has diagnosed the Veteran with residuals of frostbite of the hands and related those residuals to frostbite suffered during military service.  The Board further notes that VA previously conceded that the Veteran was exposed to cold weather as a result of his service in the Republic of Korea, as noted on his Form DD-214, when favorably adjudicating his claim for residuals of cold injuries of his feet; it was conceded that he suffered frostbite during service.  Additionally, the Veteran has competently and credibly reported that began to suffer symptoms associated with frostbite in November 1953, when it first began to get cold after discharge from service, and was treated for those symptoms within a month of discharge from service; he further stated that those symptoms have been present consistently since that time, at least during cold weather.  

In short, by resolving reasonable doubt in his favor-and in particular due to the Veteran's competent, credible and highly probative lay statements regarding onset and continuity of symptoms within one month of discharge from service, as well as Dr. S.W.M.'s January 2009 and March 2010 letters documenting residuals of cold injuries of the hands and linking that condition to the Veteran's frostbite suffered during military service, which VA has already conceded-the evidence of record demonstrates that the Veteran's currently documented residuals of cold injuries of the hands began in or are otherwise related to his military service.  

Accordingly, service connection for residuals of cold injuries of the hands is warranted.  See 38 C.F.R. § 3.102, 3.303.  The Board has applied the benefit-of-the-doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for residuals of cold injuries of the hands is reopened; the appeal with respect to the claim to reopen is granted.

Service connection for residuals of cold injuries of the hands is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


